DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the correction gas".  There is insufficient antecedent basis for this limitation in the claim (claim 9 should depend on claim 8, in which “a correction gas” is first set forth).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (U.S. Pub. 2003/0156982).

Regarding claims 1 and 7, Akiyama discloses (Figs. 1 and 2) a gas analyzing device [0024] comprising: 
a sample gas line (as shown in Fig. 2) where a sample gas flows [0024]: 
an analyzer 1 [0024] that is arranged in the sample gas line (as shown in Fig. 2) and that detects a concentration of a specific component contained in the sample gas (i.e. NOx: [0024]), 
a catalyst [0043] that is arranged upstream of the analyzer 1 in the sample gas line (as shown in Fig. 2) and that reacts with the sample gas [0043], and 
a moisture concentration adjusting unit 2 [0024] that is arranged upstream of the catalyst in the sample gas line (as shown in Fig. 2) and that adjusts the concentration of moisture in the sample gas (see pars. [0024] and [0027]).
The apparatus of Akiyama, as applied above in the rejection of claim 1, would perform the method and meet the limitations of claim 7.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (U.S. Pub. 2003/0156982) in view of Piccinini et al. (U.S. Pub. 2007/0107594).

Regarding claim 5, Akiyama is applied as above, but does not disclose the moisture concentration adjusting unit is a dehumidifier that reduces the concentration of moisture to a certain concentration.
Piccinini discloses (Figs. 1-4) the moisture concentration adjusting unit is a dehumidifier (see Abstract) that reduces the concentration of moisture to a certain concentration [0010].
Since the art recognizes that Piccinini’s dehumidiifer is an equivalent of Akiyama's separator, and known for the same purpose of removing moisture from a sampled gas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akiyama’s device so that the moisture concentration adjusting 

Regarding claim 6, Akiyama is applied as above, but does not disclose the sample gas is an exhaust gas discharged from an internal combustion engine.
Piccinini discloses (Figs. 1-4) the sample gas is can be an exhaust gas discharged from an internal combustion engine (i.e. the sampled gas can be from smoke – as in Akiyama – or automobile exhaust: [0002].
Since the art recognizes that Akiyama's gas analyzing device is suitable for the purpose of analyzing a gas, including gas discharged from an internal combustion engine (as taught by Piccinini, see above), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akiyama’s device so that the sample gas is an exhaust gas discharged from an internal combustion engine, as taught by Piccinini.  See MPEP 2144.07.

	Allowable Subject Matter
Claims 2-3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852